



Exhibit 10.4


FIRST AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT


This First Amendment to Term Loan Credit and Security Agreement (the
“Amendment”) is made this 7th day of November, 2016 by and among EVINE Live
Inc., a Minnesota corporation (“Evine”); ValueVision Interactive, Inc., a
Minnesota corporation; VVI Fulfillment Center, Inc., a Minnesota corporation;
ValueVision Media Acquisitions, Inc., a Delaware corporation; ValueVision
Retail, Inc., a Delaware corporation, and Norwell Television, LLC, a Delaware
limited liability company (each a “Borrower”, and collectively “Borrowers”); the
financial institutions which are now or which hereafter become a party thereto
as lenders (the “Lenders”) and GACP Finance Co., LLC (“GACP”), as agent for
Lenders (GACP, in such capacity, the “Agent”).
BACKGROUND
A.    On March 10. 2016, Borrowers, Lenders and Agent entered into, inter alia,
that certain Term Loan Credit and Security Agreement (the “Loan Agreement”) to
reflect certain financing arrangements between the parties thereto. The Loan
Agreement and all other documents executed in connection therewith to the date
hereof are collectively referred to as the “Existing Financing Agreements.” All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Loan Agreement.


B.     The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement subject to
the terms and conditions of this Amendment.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
1.Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:


(a)Section 1.2 of the Loan Agreement shall be amended by amending and restating
the definition of “EBITDA” in its entirety as follows:


“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) without duplication and to the extent such
amounts reduced net income of the Borrowers on a Consolidated Basis for such
period (a) depreciation expenses for such period, plus (b) amortization expenses
for such period, plus (c) non-cash equity based compensation expenses incurred
by Borrowers for such period, plus (d) expenses actually incurred related to
management changes incurred and paid for by Borrowers during the fiscal year
ended on or about January 31, 2016 not to exceed $3,600,000 in the aggregate
plus (e) non-cash losses incurred by Borrowers during such period in connection
with the sale of Norwell’s premises located at 2 Bert Drive, #4, West
Bridgewater, Massachusetts and the MA Personal Property plus (f) non-cash
impairment charges and non-cash write-downs for such period plus (g) expenses
actually incurred related to executive transitions incurred by Borrowers during
the fiscal year ending on or about January 31, 2017 not to exceed $4,200,000 in
the aggregate plus (h) expenses actually incurred related to upgrades made to
the Bowling Green, Kentucky expansion project incurred and paid for by Borrowers
during the fiscal year ending on or about January 31, 2017 not to


1

--------------------------------------------------------------------------------





exceed $425,000 in the aggregate.


(b)Section 6.5(d) of the Loan Agreement shall be amended and restated in its
entirety to read as follows:


(d) Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in the aggregate amount
for all Borrowers in excess of the amount corresponding to such fiscal year as
shown below:
Fiscal year ending
January 31, 2017
$12,000,000
Fiscal year ending on or about January 31, 2018 and each fiscal year thereafter
$10,000,000 plus any amount by which EBITDA for the prior fiscal year exceeds
$15,000,000



; provided that (1) if any portion of the Bowling Green, Kentucky expansion
project is not completed within the fiscal year ended January 31, 2015, up to
$10,100,000 may be carried over to the fiscal years ending on or about January
31, 2016 and January 31, 2017 in the aggregate over both years and such amounts
carried over in each fiscal year will be excluded from the Capital Expenditures
calculation for such fiscal year and (2) any equity funds raised by Borrowers
and used towards Capital Expenditures shall be excluded from the Capital
Expenditures calculation for any fiscal year.




2.Representations and Warranties. Each of the Borrowers hereby:


(a)    reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the Other Documents and confirms that after
giving effect to any updated schedules all are true and correct in all material
respects as of the date hereof (except to the extent any such representations
and warranties specifically relate to a specific date, in which case such
representations and warranties were true and correct in all material respects on
and as of such other specific date);
(b)    reaffirms all of the covenants contained in the Loan Agreement and all of
the Other Documents, covenants to abide thereby until all Obligations and other
liabilities of Borrowers and Guarantors to Agent and Lenders under the Loan
Agreement and all of the Other Documents of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;
(c)    represents and warrants that no Default or Event of Default has occurred
and is continuing under any of the Loan Agreement or any of the Other Documents;
(d)    represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and


2

--------------------------------------------------------------------------------





(e)    represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
3.Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):


(a) Agent’s receipt of this Amendment fully executed by the Borrowers and the
Lenders;


(b)Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.


4.Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.


5.Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.


6.Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all of the
Other Documents are hereby ratified and reaffirmed and shall continue in full
force and effect as therein written.


7.Miscellaneous.


(a)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.


(b)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.


(c)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.


(d)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.


(e)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWERS:
EVINE LIVE INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION INTERACTIVE, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VVI FULFILLMENT CENTER, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION MEDIA ACQUISITIONS, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION RETAIL, INC.
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
NORWELL TELEVISION, LLC
 
 
 
 
By:
___________________________
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer



[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------







AGENT:
GACP FINANCE CO., LLC as Agent
 
 
 
 
By:
___________________________
 
 
Robert A. Louzan, Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
LENDERS:
GACP I, L.P., as Lender
 
 
 
 
By:
___________________________
 
 
Robert A. Louzan, Managing Director
 
 
 
 
Address:
 
 
 
 
GACP I, L.P.
 
Attn: Robert A. Louzan
 
73 Old Ridgefield Road, Suite 6
 
Wilton, CT 06897





[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT]